Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Miss Shostak : * * *
At this time plaintiff offers to stipulate subject to the approval of the court, that as to the iron stone ware Ming Tree pattern on page 6 of the commercial invoice, on the date of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the ex-factory invoiced unit values net packed.
*457Mrs. Ziff : After conferring with tlie Appraiser and Assistant Appraiser at tlie port of Houston, we so agree.
Miss Shostak : Plaintiff further offers to stipulate that the merchandise was entered subsequent to February 27, 1958, which is the effective date of the Customs Simplification Act of 1956 provisions amending Section 402, and that iron stone ware is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, issued January 20, 1958, as provided for in Section 6-a of the Customs Simplification Act of 1956, Public Law 927, 84th Congress.
Plaintiff further offers to stipulate that this appeal to reappraisement be deemed submitted for decision on this stipulation.
Mrs. Ziff : So agreed.
On tbe agreed facts, I find that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the iron stoneware, Ming Tree pattern, involved herein and that such value is the ex-factory invoiced unit values, net, packed.
Judgment will be rendered accordingly.